internal_revenue_service number release date index number --------------------------------------- --------------------- ----------------------- ----------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ----------------- ----------------------------------------------------- telephone number ---------------------- refer reply to cc psi b03 plr-135954-18 date date legend x --------------------------------------------------- --------------------------------------- a ------------------------- ---------------------------------------------------- b -------------------------- ---------------------------------------------------- state date1 date2 date3 date4 date5 date6 n1 n2 n3 ----------- ----------------------- ----------------------- ------------------- -------------------------- ------------------------ ------------------------ -------- ---------- ----- plr-135954-18 dear -------------------- this responds to a letter dated date submitted on behalf of x by x’s authorized representative requesting a ruling under sec_1362 of the internal_revenue_code code facts the information submitted states that x was incorporated under the laws of state on date1 on date2 x undertook a recapitalization and x’s board_of directors amended x’s articles of incorporation to divide x’s common_stock into n1 shares of class a stock and n2 shares of class b stock the class a shares retained voting power and the class b shares held no voting power the class a and class b shares otherwise conferred identical rights to distribution and liquidation proceeds on date3 x’s board_of directors amended x’s articles of incorporation for a second time to change the liquidation rights of x’s stock after this amendment the class a and class b shares were entitled to receive equal shares of any assets of x in liquidation until the amount of dollar_figuren3 had been paid to each share upon reaching dollar_figuren3 in liquidation proceeds per share the class b shares were entitled to receive the balance of any remaining assets of x on date4 x filed an election to be taxed as an s_corporation x represents that at time this election was filed x’s board_of directors were either unaware or had forgotten that the distribution and liquidation rights had been changed and differed for class a and class b shares as a result of the date3 amendment to x’s articles of incorporation in addition x represents that x’s tax advisors were unaware of this amendment on date4 x had two shareholders a and b a and b remained the only shareholders of x from date4 through date6 x represents that x’s legal counsel discovered the date3 amendments to x’s articles of incorporation that created two classes of stock in connection with due diligence performed prior to the sale of x stock by a and b that occurred on date6 upon learning about this date3 amendment x’s board_of directors amended x’s articles of incorporation on date5 to reconstitute the class a and class b shares into a single class of stock with identical rights to distribution and liquidation proceeds in order to rectify the ineffectiveness of x’s s_corporation_election x represents that x and x’s shareholders have filed tax returns consistent with x being an s_corporation since date4 the facts indicate that the circumstances resulting in the ineffectiveness of x’s s_corporation_election were inadvertent and were not motivated by tax_avoidance or retroactive tax planning x and each person who was or is a shareholder of x at any time since date4 agree to make any adjustments plr-135954-18 consistent with the treatment of x as an s_corporation as may be required by the secretary with respect to such period law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 defines a small_business_corporation as a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1_1361-1 of the income_tax regulations provides in part that a corporation is generally treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds sec_1_1361-1 provides that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state laws and binding agreements relating to distribution and liquidation proceeds collectively the governing provisions sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation a termination of an s_corporation_election under sec_1362 is effective on or after the date of cessation sec_1362 provides that if an election under sec_1362 or sec_1361 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 or or sec_1361 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in plr-135954-18 the ineffectiveness or termination steps were taken a so that the corporation for which the election was made or the termination occurred is a small_business_corporation or a qualified_subchapter_s_subsidiary as the case may be or b to acquire the required shareholder consents and the corporation for which the election was made or the termination occurred and each person who was a shareholder in such corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of such corporation as an s_corporation or a qualified_subchapter_s_subsidiary as the case may be as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination such corporation shall be treated as an s_corporation or a qualified_subchapter_s_subsidiary as the case may be during the period specified by the secretary conclusion based solely on the facts submitted and the representations made we conclude that x’s s_corporation_election was ineffective on date4 as a result of the second class of stock created by the date3 amendment to x’s articles of incorporation we conclude that this ineffectiveness was inadvertent within the meaning of sec_1362 pursuant to the provisions of sec_1362 x will be treated as an s_corporation beginning on date4 and continuing thereafter unless x’s s_corporation_election otherwise terminated under sec_1362 for other reasons except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied regarding x’s eligibility to be an s_corporation the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-135954-18 in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representatives sincerely adrienne m mikolashek branch chief branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
